Citation Nr: 1708851	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than June 4, 2003, for the grant of a 70 percent rating for loss of use of the right hand (dominant).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to August 1967. 

The matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied an earlier effective date for loss of use of the right hand. 

The Veteran testified at a Board hearing in May 2008.  A transcript of that hearing is of record. 

In April 2014, the Board issued a decision in this appeal.  The Board also found that there was not clear and unmistakable error (CUE) in a March 1968 rating decision, which granted service connection for contracture deformities of the right index and middle fingers, rated at 20 percent, effective August 19, 1967.

In May 2014, the Board denied a May 2014 motion for reconsideration of the April 2014 Board decision. 

The Veteran then appealed the Board's April 2014 decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in August 2015 granting a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMPR.  (The parties stated in the JMPR that they did not wish to disturb that part of the Board's April 2014 decision that found no CUE in the March 1968 rating decision.) 

Upon return from the Court, the Board remanded this matter in February 2016 to comply with the terms of the Court's order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded because there was not substantial compliance with the Board's February 2016 remand directives.  

The Board, in relevant part, directed the RO, pursuant to the terms of the August 2015 Court order, to issue the Veteran a statement of the case (SOC) with respect to the issue of entitlement to an effective date earlier than June 4, 2003, for the grant of a 70 percent rating for loss of use of the right hand (dominant). 

Upon remand, the RO issued an SOC in March 2016.  This SOC, however, did not address the issue identified in the Court's order.  Instead, it addressed the issue of entitlement to a disability evaluation in excess of 30 percent for contractures, deformity of right index, long and ring fingers, osteoarthritis middle finger (dominant).  The SOC explained that it was not going to address the issue in the Board's remand (and Court's order) because "that issue was not decided in the rating decision of January 31, 2003."

The Board understands the RO's position.  However, the terms of the Court's order are not discretionary.  See Russell v. Shinseki, 25 Vet. App. 26 (2011) (the terms of a JMR granted by the Court are enforceable regardless of whether the Court's order expressly incorporates them).  Thus, by failing to issue the SOC as directed by the Board and in compliance with the Court's order, there was not substantial compliance with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Pursuant to the terms of the August 2015 Court Order, issue the Veteran an SOC with respect to the issue of entitlement to an effective date earlier than June 4, 2003, for the grant of a 70 percent rating for loss of use of the right hand (dominant). 

This issuance should notify the Veteran that he does not need to file a substantive appeal to perfect an appeal on the issue.

2.  After completing all action set forth in paragraphs 1, afford the Veteran the appropriate time period to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




